HOPKINS, J.
— Upon the application of the plaintiff in error, to the Court of the Judge of the County Court of Lowndes county, and the Commissioners of the revenue and roads of that county, a license was granted by the Court to him to establish a public ferry across the Alabama river, near Vernon, in Autauga county.
At the same term, the Court acted upon and rejected the application of the defendant in error, for a license to establish a ferry at the same place.
The evidence on which the Court acted, was made a part of the record of the case by a bill of exceptions, which was taken by Hall, who sued out a writ of error, returnable into the Circuit Court of Lowndes county, by which Court, the judgment which granted a license to Ricks was reversed and the cause remanded.
The judgment of the Circuit Court has been brought for review into this Court by a writ of error, which was sued out by Ricks.
One of the assignments of error, makes it necessary to inquire, whether the Circuit Court had jurisdiction of the case. The jurisdiction which is expressly conferred by the Constitution on the Circuit Courts, is original. Any appellate jurisdiction, exercised by them, must be given by statute, and taken in the mode, which the statute conferring it, prescribes.
The writ of error that was returned into the Cir-D cuit Court was issued by the Clerk of the County *180Court of Lowndes county. The Clerk is not autho-rised, by any statute, to issue such a writ, unless the judgment alleged to be erroneous, had been rendered by the County Court, or Orphans’ Court of the county. The judgment in this case, was given by neither of these Courts. The Court winch gave the judgment was organised under a statute, which enacts, that any two of the four commissioners of revenue and roads, together with the Judge of the County Court, shall constitute a Court, to levy the County tax, to lay out and discontinue roads, and to exercise all the power in relation to roads, bridges, highways, ferries, and causeways, which before the passage of the act belonged,to the Orphans’ or County Court. Should a judge of a County Court fail to meet the commissioners on the second day of a regular term of a Court, established by the act, the commissioners, Qr a majority of them, are authorised to exercise all the p0Wer of the Court*
The Court, therefore, which granted the license in this case, is separate and distinct from the County or Orphans’ Court of Lowndes county. A writ of error, to be issued by the Clerk, or an appeal, lies from any judgment of a County or Orphans’ Court, to the Circuit Court of the proper county; but no legislative provision has been made for a Clerk to issue one on a judgment of a Court composed of commissioners of revenue and roads, or of them, and a Judge of a County Court.†
We think the Circuit Court erred in taking iuris- . # ° J diction of the case. The writ of error returned into 'that Court, ought to have been dismissed.
Let the judgment be reversed.

Aik.D86,


4^2Daii^ t01 “No2. Granchl26 2Wheaton 409.’